DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to claim amendments / remarks filed by Applicant’s representative on July 7, 2021.

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.


Response to Amendments and Remarks


Applicant’s latest filed claim amendments and corresponding remarks dated July 7, 2021 have been fully considered.  Applicant’s remarks and/or comments are generally moot in light of the new grounds of rejection provided with this action.  
With regards to Applicant’s latest amendments and remarks, Applicant firstly notes and remarks that the independent claims, and claim 1 in particular, has been amended to now expressly recite in part 
“identifying participants participating in a communication session between user systems, wherein a first user system of the user systems executes a conference client application for the communication session that presents a participant list to a first participant of the participants, wherein the participant list identifies the participants to the first participant;;
receiving first user input from the first participant via the conference client application, wherein the first user input identifies a first selection of the participants comprising at least one of the participants…”;  and 
providing the first contacts group to a selection of one or more users for inclusion in respective contacts lists of the one or more users, wherein the first contact information is accessible to the one or more users via respective contacts list applications”.

With respect to the above, and claim 1 in particular, Applicant notes and remarks that none of the currently applied prior art reference(s) [Anderson et al and Frank et al] properly discloses or suggests the features as currently set forth in amended 
However, in response to Applicant’s amended feature and associated remarks, the Office asserts and notes that the above amended feature(s) is/are now expressly disclosed in further view of teachings and/or disclosures to Jones et al, as discussed / cited below with this action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 2014/0111597), hereafter known as Anderson, in view of Frank (US Patent Application 2005/0125541), hereafter known as Frank, and in further view of Jones (US Patent Pub 2011/0271197 A1).

ding claim 1, Anderson teaches a method for sharing contacts groups, the method comprising:
identifying participants participating in a communication session (Anderson: Abstract, Fig. 14c ‘1432’, [0283 - 0284], [0301 - 0302]. A registration code is used to uniquely identify each participant participating in the video conferencing event);
receiving first user input from a first participant (i.e. facilitator)  (Anderson: Abstract, [0061], [0065], [0072]. The video conferencing event facilitator identifies and selects participants of the video conferencing event to form a subgroup creating a breakout video conference);
including the first contact information in a first contacts group (Anderson: Abstract, Fig. 5 ‘510’, [0020], [0068 — 0070], [0122 — 0123], [0127], [0158 — 0159]. Subgroups formation consists of creating breakout subgroups consisting of a subset of the main conferencing participants. The subgroup includes a participant panel 510 with participant names); and
providing the first contacts group to a selection of one or more users for inclusion in respective contacts lists of the one or more users (Anderson: [0222]. Subgroup members are provided list of subgroup participants. The facilitator adds this grouping of participant contacts to the list of defined groups for later user).

Anderson fails to expressly disclose obtaining first contact information for the first selection of the participants, wherein an item of the first contact information indicates a communication mode of a plurality of communication modes and an identifier for initiating a communication in the communication mode, wherein the item is associated with a participant of the first selection of the participants.
However, in the same field of endeavor, Frank shows obtaining first contact information for the first selection of the participants (Frank: Fig. 1 ‘12’, ‘28’, Fig. 3, Fig. 3A, [0050], [0055]. User 12 obtains contact information of user 28 by selecting the user from a list of known persons), wherein an item of the first contact information (i.e. GUI 102) indicates a communication mode (i.e. telephone) of a plurality of communication modes (i.e. telephone, email and IM) and an identifier (i.e. contact name - Scott J. Prusinoski) for initiating a communication in the communication mode (Frank: Fig. 1 ‘12’, ‘28’, Fig. 3 ‘102’, ‘112’,’128’, Fig. 3A ‘200’, ‘204’, [0050], [0055]. Graphical User Interface (GUI) 102 displays a telephone option for user 12 to call user 28 (Scott J Prusinoski). The display also shows other modes of communication in section 112 that user 12 can utilize to contact user 28 such as email and IM. When user 12 selects the telephone communication option 128 to contact user 28, screen 200 is displayed which shows user 28 telephone number 204 used to initiate a phone call to user 28) , wherein the item is associated with a participant of the first selection of the participants (Frank: Fig. 3 ‘102’, [0044], [0050]. GUI 102 lists contact names of person associated with the telephone call. Phone communication can be made to groups in the address contact list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of Anderson with the obtaining first contact information of Frank because in doing so provides an enhanced 

Further, Anderson in view of Frank does not expressly disclose the additional recited features of “identifying participants participating in a communication session between user systems, wherein a first user system of the user systems executes a conference client application for the communication session that presents a participant list to a first participant of the participants, wherein the participant list identifies the participants to the first participant; receiving first user input from the first participant via the conference client application, wherein the first user input identifies a first selection of the participants comprising at least one of the participants…”;  as well as the feature of providing the first contacts group to a selection of one or more users for inclusion in respective contacts lists of the one or more users, wherein the first contact information is accessible to the one or more users via respective contacts list applications”.
However, in a related endeavor, Jones expressly discloses the additional recited features of the method further comprising the steps of 
identifying participants participating in a communication session between user systems, wherein a first user system of the user systems executes a conference client application for the communication session (Jones: e.g., expressly discloses in one embodiment of his invention an exemplary implementation of a virtual conference location 118 presented in the graphical user interface 132 as one of conference interface’…The participants 104 are visually represented {listed} with participant objects {i.e., ‘John Doe’, ‘Jane Doe’; tiles 304a and 304b}) [0155] [Figs. 3, 40, 41a-b, 42a-b, 44, 46, 58] that presents a participant list to a first participant of the participants, wherein the participant list identifies the participants to the first participant (Jones: e.g., expressly discloses /  illustrates in one embodiment a Contacts list 6604 of the conference application that displays a list (or other desirable visual arrangement) of Contact objects 6606. A Contact object_6606 may display information identifying a particular ‘contact’ or ‘group of contacts’. The identifying information may comprise any suitable information for enabling a user of the contacts list 6604 to uniquely identify contacts. For example, the Contact object_6606 may display one or more of a ‘contact identifier or description’, name, nickname, image, avatar, icon,’ email address’, ‘telephone number’, ‘social networking profile’, identifier or name, etc.) [0315] [Fig. 66]; 
receiving first user input from the first participant via the conference client application, wherein the first user input identifies a first selection of the participants comprising at least one of the participants…” (Jones: e.g., expressly discloses / illustrates in one embodiment wherein a user of client device 102 may create a ‘breakout session’ and select one or more participants from the main conference session to add / include in the ‘breakout session.  ) [0345-0348] [Figs. 96-101] (e.g., expressly discloses / illustrates in one aspect wherein the user selects / adds Participants 4004e and4004f to ‘Breakout Session’ 9702) [0348] [Figs. 98-102]; as well as the feature of 
providing the first contacts group to a selection of one or more users for inclusion in respective contacts lists of the one or more users, wherein the first contact information is accessible to the one or more users via respective contacts list applications” (Jones: e.g., expressly discloses / illustrates in one aspect   wherein  User / Participant 104a may perform an ‘input gesture’ or other ‘input command’ to move a selected Conference Collaboration API resource / object {i.e., Video_8108, ‘Contacts Object’_8114, Message Object_8116, Resource Object_8118, etc.} to the conference interface, the my resources list, or other drop target to share and/or distribute the ‘selected object’ with other participants of the conference session. In the exemplary embodiment of Fig. 93,  a ‘video object 8108’ is selected by User 104 to share / distribute with all other conference participants, but any conference object may be selected, including Contacts Object’_8114 {i.e., the video object 8108 may be moved to a predetermined location or drop target within the screen portion 4002 to distribute the video to all of the participants in the online conference) [0340] [Figs. 92-93].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderson and Frank with the above additional features, as expressly disclosed by Jones, for the motivation of providing an improved system and method for effectively distributing information between a plurality participants in an online conference [Jones: Abstract] [0002-0004].
10 and 19 recite substantially the same features as claim 1 and are distinguishable only by their statutory category (method/apparatus/CRM), and are accordingly rejected on the same basis.

Regarding claim 2, Anderson and Frank show the method of claim 1, further comprising: after providing the first contacts group, receiving second user input, wherein the second user input identifies a second selection of the participants comprising at least one of the participants not already included in the first contacts group (Anderson: Fig. 12a, Step 1207, [0243]. After formation of a subgroup, additional participant can be requested to be added to the subgroup);
obtaining second contact information for the second selection of the participants (Anderson: Fig. 5 ‘510’, Fig. 14c, [0301 — 0303]. Participant name is obtained during the video conference event sign-in process. The participant name is displayed in the participant panel 510 used to contact each of the participants during the conferencing event); and
updating the first contacts group with the second contact information (Anderson: Fig. 5 ‘510’, Fig. 14c, [0301 — 0303]. The participant name is displayed in the participant panel 510 used to contact each of the participants during the conferencing event).
Claim 11 recites substantially the same features as claim 2 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

3, Anderson in view of Frank and in further view of Jones discloses the method wherein the first user input identifies the first selection of the participants from the participant list.   In particular, Jones discloses the additional recited feature of the method wherein the first user input identifies the first selection of the participants from the participant list (e.g., expressly discloses / illustrates in one aspect wherein the User selects / adds Participants 4004e and4004f to ‘Breakout Session’ 9702) [0348] [Figs. 98-102]
Claim 12 recites substantially the same features as claim 3 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Regarding claim 4, Anderson in view of Frank and in view of Jones show the method of claim 1, wherein receiving the first user input comprises: receiving one or more criterion for including a participant in the first contacts group (Anderson: [0065], [0070]. Formation of subgroup includes adding participants based on criterion such as participant compatibility (i.e. sex or age) for a video conference used for dating application); and
determining that each participant of the first selection of the participants satisfies the one or more criterion (Anderson [0065], [0070]. Each participant to be added to the dating application is determined to meet specified criterion such as required sex or age for a dating application video conference).
13 recites substantially the same features as claim 4 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Regarding claim 6, Anderson in view of Frank and in view of Jones show the method of claim 1, further comprising: receiving second user input, wherein the second user input indicates one or more criterion for when first contacts group will expire (Anderson: [0154]. A pre-set time limit is set for the video conference and attendees are shown the remaining time in the conference); and including the one or more criterion when providing the first contacts group (Anderson: [0154]. A pre-set time limit is set for the video conference and attendees are shown the remaining time in the conference).
Claims 15 and 20 recite substantially the same features as claim 6 and are distinguishable only by their statutory category (method/apparatus/CRM), and are accordingly rejected on the same basis.

Regarding claim 7, Anderson in view of Frank and in view of Jones show the method of claim 6, wherein, upon satisfaction of the one or more criterion, the first contacts group is removed from a contacts list for each respective user of the selection of one or more users (Anderson: Fig. 5 ‘510’, [0154]. When the video conference exceeds the preset time limit, the conference is terminated and the Participant Panel 510 with list of participants is no longer displayed).
16 recites substantially the same features as claim 7 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Regarding claim 8, Anderson in view of Frank and in view of Jones show the method of claim 1, wherein providing the first contacts group comprises:
providing an instruction to a contact information storage system to share the first contacts group with each user of the selection of one or more users, wherein the contact information storage system includes the first contacts group in a contacts list for each respective user of the selection of one or more users that has a contacts list stored in the contact information storage system (Anderson: Fig. 5 ‘510’, Fig. 7, Abstract, [0159 - 0160]. The video conference facilitator creates a subgroup which is displayed to each of the participants).
Claim 17 recites substantially the same features as claim 8 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Frank in view of Jones as applied to claims 1 and 10 above, and further in view of Yamada (US Patent Application 2010/0240394), hereafter known as Yamada.

5, Anderson in view of Frank and in view of Jones show the method of claim 1.
Anderson in view of Frank and in view of Jones fail to expressly disclose wherein obtaining the first contact information comprises: identifying one or more work related items of contact information from a set that includes non-work related items of contact information.
However, in the same field of endeavor, Yamada (2010/0240394) shows wherein obtaining the first contact information comprises: identifying one or more work related items of contact information from a set that includes non-work related items of contact information (Yamada: Fig. 2 ‘11’, ‘16a’, Fig. 3, [0054]. Control unit 11 retrieves addresses of a home and office registered in the address book 16a. Address book includes office contact information such as telephone number, email address and mail address, and home contact information such as telephone number, email address and mail address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of Anderson and Frank and Jones with the identifying of Yamada because in doing so provides an enhanced communication system by allowing additional ways to reach out and contact a person they wish to communicate with, utilizing not only their work contact information but also their home phone, email and address information providing a higher level of user experience.
14 recites substantially the same features as claim 5 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Frank in view of Jones as applied to claims 8 and 17 above, and further in view of Kedikian (US Patent 7,916,976), hereafter known as Kedikian.

Regarding claim 9, Anderson in view of Frank and in view of Jones show the method of claim 8.
Anderson in view of Frank and in view of Jones fail to expressly disclose wherein the contact information storage system provides a link to access the first contacts group to respective users of the one or more users that do not have a contacts list in the contact information storage system.
However, in the same field of endeavor, Kedikian shows wherein the contact information storage system provides a link to access the first contacts group to respective users of the one or more users that do not have a contacts list in the contact information storage system (Kedikian: Fig. 3 ‘321’, Col 7 lines 31 — 39. Contacts icon 321 provides a link for user to access contact list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of Anderson and Frank and Jones with the link of Kedikian because in doing so provides an enhanced 
Claim 18 recites substantially the same features as claim 9 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451